                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUCILLE M. BRINK,                                     :              CIVIL ACTION
           Plaintiff,                                 :
                                                      :
        v.                                            :
                                                      :
ANDREW SAUL,                                          :
Commissioner of Social Security,                      :
             Defendant.                               :                      NO. 19-2350


                                                    ORDER

              AND NOW, this 26th day of February, 2020, upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review (Doc. 12), defendant’s Response

to Request for Review of Plaintiff (Doc. 13), and plaintiff’s reply thereto (Doc. 15), defendant’s

Motion to Stay (Doc. 14), and the decision of the United States Court of Appeals for the Third

Circuit in Cirko v. Commissioner of Social Security and Bizarre v. Commissioner of Social

Security, __ F.3d __, 2020 WL 370832 (3d Cir. Jan. 23, 2020), it is hereby ORDERED that:

              1. Plaintiff’s Request for Review is GRANTED, and the decision of the
                 Commissioner of the Social Security Administration is Reversed to the extent
                 that the matter if REMANDED to the Commissioner under sentence four of
                 42 U.S.C. §405(g) for further proceedings consistent with the Memorandum
                 Opinion;

              2. Commissioner’s Motion to Stay (Doc. 14) is DENIED AS MOOT;

              3. Judgment is entered in favor of plaintiff, reversing the decision of the
                 Commissioner for the purpose of this remand only; and

              4. The Clerk of Court is directed to mark this case as CLOSED.


                                                     BY THE COURT:


                                                       /S LINDA K. CARACAPPA     __
                                                     LINDA K. CARACAPPA
                                                     UNITED STATES MAGISTRATE JUDGE
